Appeal from an order of the Supreme Court, Onondaga County (Brian F. DeJoseph, J.), entered March 24, 2014. The order, among other things, awarded plaintiff Ironwood, L.L.C., punitive damages in the amount of $300,000.
It is hereby ordered that said appeal is unanimously dismissed without costs (see Hughes v Nussbaumer, Clarke & Velzy, 140 AD2d 988 [1988]; Chase Manhattan Bank, N.A. v Roberts & Roberts, 63 AD2d 566, 567 [1978]; see also CPLR 5501 [a] [1]). Present — Smith, J.P., Centra, Peradotto, Sconiers and Whalen, JJ.